ROVNER, Circuit Judge, dissenting. As in many First Amendment cases, the speech at issue here is that which offends many, makes many others uncomfortable, and may seem trivial and unimportant to most. The First Amendment protects not just the speech which a majority of people find persuasive and worthwhile, but to the contrary, its protections are most essential when the speech is that with which most take offense. See, e.g., Rankin v. McPherson, 483 U.S. 378, 387, 107 S.Ct. 2891, 97 L.Ed.2d 315 (1987). This is the caveat that must be emphasized beyond all else in this case. A court may not dismiss a case on the pleadings unless it appears “beyond a reasonable doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Manning v. Miller, 355 F.3d 1028, 1031 (7th Cir. 2004). We must always be mindful that when we dismiss a case on the pleadings, we deprive the parties of their day in court to marshal evidence to make the most persuasive argument for their rights. And when presented with a free speech claim, we must take care not to allow our own personal assessment of the worth of the speech to dictate whether -the claim should be dismissed. In .dismissing this case on the pleadings, - the majority has declared that there is no set of facts under which Sonoku Tagami’s participation in an annual “Go Topless Day” protest—an event sponsored by a 501(c)(3) group advocating for gender equality in indecency ordinances—could be viewed as expressive conduct. Forrest v. Universal Sav. Bank, F.A., 507 F.3d 540, 542 (7th Cir. 2007). This, the majority says, is because Tagami’s nudity is conduct rather than expressive speech. To support this contention, the majority relies on the fact that Tagami accompanied the baring of her breasts with additional explanatory speech—that is, she and her group explained their conduct, passed out fliers and otherwise voiced the purpose of their protest. According to the majority, the fact that Taga-mi appeared topless while also expressing her views about nudity “is strong evidence that the conduct ... is not so inherently expressive that it warrants [First Amendment] protection.” Majority at 378, citing Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 66, 126 S.Ct. 1297, 164 L.Ed.2d 156 (2006). Conduct is sufficiently expressive when the intent of it is to convey a particularized message and the likelihood is great that those who view the conduct will understand the message. Texas v. Johnson, 491 U.S. 397, 404, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989). In Rumsfeld, the Court held that the act of barring military recruiters from using campus facilities to conduct law school interviews in protest of the military’s anti-gay policies was not inherently expressive because the casual observer would not understand what message the ban was conveying without an accompanying explanation Id. And it is true in that fact scenario that the casual observer could not possibly know why the recruiters had been barred, or even that they had been barred, absent some explanation. The majority nakedly declares that “Tagami’s public nudity did not itself communicate a message of political protest,” but rather required accompanying explanation. But the fact that Tagami included some explanation with her conduct does not necessitate a finding that her message would not have been understood otherwise. Accompanying explanations do not turn expressive conduct into non-expressive conduct. Otherwise wearing a black armband would constitute expressive conduct, but wearing an armband and shouting “No more war!” would not. See Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). Nor can one evaluate the expressive content of public nudity divorced from the context in which it occurs. It is akin to taking a picture of a recent women’s march protest and enlarging it again and again to isolate a single marcher wearing a pink hat and concluding from the picture of a single hat-wearing marcher alone that the conduct is not expressive because the wearing of a hat “d[oes] not itself communicate a message of political protest.” See Majority at 378. There could not be a clearer example of conduct as speech than the one here. Ta-gami was not sunbathing topless to even her tan lines, swinging topless on a light post to earn money, streaking across a football field to appear on television, or even nursing a baby (conduct that is exempted from the reach of the ordinance). Her conduct had but one purpose—to engage in a political protest challenging the City’s ordinance on indecent exposure. Ta-gami engaged in the paradigm of First Amendment speech—a public protest on public land in which the participants sought to change a law that, on its face, treats women differently than men. It is difficult to imagine conduct more directly linked to the message than that in which Tagami engaged. The ordinance prohibits bare (female) breasts; Tagami bared her breasts in protest. (To be more precise, Tagami apparently intended to comply with, but push the limits of the ordinance by painting her breasts with opaque paint.) The baring of breasts uniquely conveyed the intensity of the expression of protest and also the degree of commitment of the protestor. We are a society that expresses itself with displays on our bodies ranging- from messaged t-shirts and hats, provocative clothing, tattoos, arm bands, and lápel pins. Perhaps this is why so many of our seminal free expression cases involve protected expressive conduct of clothing or the absence of it. See, e.g. Tinker, 393 U.S. 503, 89 S.Ct. 733 (arm bands to protest the war); Cohen v. California, 403 U.S. 15, 16, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971) (a jacket bearing the words “F#*k the Draft”); Barnes v. Glen Theatre, Inc., 501 U.S. 560, 566, 111 S.Ct. 2456, 115 L.Ed.2d 504 (1991) (nude dancing is expressive conduct); Nuxoll ex rel. Nuxoll v. Indian Prairie Sch. Dist. # 204, 523 F.3d 668, 676 (7th Cir. 2008) (student protesting gay rights day with shirt bearing the slogan “Be Happy, Not Gay”). See also, Brandt v. Bd. of Educ. of City of Chicago, 480 F.3d 460, 465 (7th Cir. 2007) (“For that matter, 'parading in public wearing no clothing at all can, depending on the - circumstances, convey a political message.”). Public nudity may pot always be “inherently expressive,” See City of Erie, 529 U.S. at 299, 120 S.Ct. 1382, (and I can think of many situations in which it would not be), but to declare, as a matter of law, that it can never be expressive is the quintessence of throwing out the free-expression baby with the non-expressive-conduct bath water. Although Tagami’s conduct clearly was expréssive, the City might still have a legitimate reason for prohibiting it. The majority concludes that the purpose of “promoting traditional moral norms and public order—are both self-evident and important enough to survive scrutiny under the O’Brien test.” Majority at 379. It is true that in our society female breasts have been sexualized as objects of desire while the breasts of men have not. There is no biological basis for this distinction. The primary functional difference between the female breast and the male breast is- not a sexual one, but rather, just the opposite— the fact that the former has the potential to provide milk to sustain a baby, while the latter does not. The City’s claim therefore boils down to a desire to perpetuate a stereotype that female breasts' are -primarily the objects of desire, and male breasts are not. As a district court reasoned in a similar case, we should not “accept the notion ... that we should continue a stereotypical distinction ‘rightly or wrongly,’ or that something passes constitutional muster because it has historically been a part of ‘our culture.’ ” Free the Nipple-Fort Collins v. City of Fort Collins, Colorado, 237 F.Supp.3d 1126, 1133 (D. Colo. 2017). Had we done so we would not now have women lawyers, women jurors, women estate administrators or women military cadets. Id. I cannot say for certain what the ultimate outcome in this case would be áfter a full airing of the evidence, but to declare that Tagami’s conduct cannot be a protected expression of free’ speech under any circumstances is premature. Whether Tagami’s conduct was sufficiently expressive and whether the City will be able to demonstrate a sufficient justification, under O’Brien for banning the showing of the female breast below the upper edge of the areola are not .matters that can be resolved on a motion to dismiss. And it is that aspect and only that aspect—the prematurity of this decision— from which I dissent. Nor should Tagami’s equal protection claim have been dismissed at the pleading stage. As my colleagues rightly acknowledge, Chicago’s ordinance proscribing “indecent . exposure or. dress” on its face treats -men and women differently, making it an offense only for women to bare their breasts in public. That differential treatment must be grounded in an “exceedingly persuasive justification.” Sessions v. Morales-Santana, — U.S. —, 137 S.Ct. 1678, 1690, 198 L.Ed.2d 160 (2017) (quoting United States v. Virginia, 518 U.S. 615, 524, 116 S.Ct. 2264, 135 L.Ed.2d 735 (1996)). Of course male and female anatomies are different. But, as we noted, the principal respect in which the female breast is different is the role it plays in feeding infants, and yet that is. the one purpose for which Chicago permits the female breast to be exposed in public. Apart from breastfeeding, it is societal perception rather than form and function that categorically distinguishes the female breast from the male: in our culture, a woman’s breast has long been viewed as uniquely sexual and titillating. See Free the Nipple-Fort Collins, 237 F.Supp.3d at 1132-33. Any invocation of tradition and moral values in support of a law that ‘facially discriminates among classes of people calls for a healthy dose of skepticism on our part, as historical norms are as likely to reflect longstanding biases as they are reasonable distinction's. See Morales-Santana, 137 S.Ct. at 1692-93 (noting that the Court views with suspicion laws that rely on stereotypes concerning men’s and women’s respective social roles); Obergefell v. Hodges, — U.S. —, 135 S.Ct. 2584, 2604-05, 192 L.Ed.2d 609 (2015) (noting essential role Equal Protection Clause plays in identifying inequalities previously “unnoticed and unchallenged”); Lawrence v. Texas, 539 U.S. 558, 571, 123 S.Ct. 2472, 156 L.Ed.2d 508 (2003) (“Our obligation is to define the liberty of all, not to mandate our own moral code.”) (quoting Planned Parenthood of SE Penn. v. Casey, 505 U.S. 833, 850, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992)); People v. Santorelli, 80 N.Y.2d 875, 587 N.Y.S.2d 601, 600 N.E.2d 232, 236 (1992) (Titone, J., concurring) (“where ‘public sensibilities’ constitute the justification for a gender-based classification, the fundamental question is whether the particular ‘sensibility’ to be protected is, in fact, a reflection of archaic prejudice or a manifestation of a legitimate government objective”). Whether out of reverence or fear of female breasts, Chicago’s ordinance calls attention to and sexualizes the female form, see Free the Nipple-Fort Collins, 237 F.Supp.3d at 1133, and imposes a burden of public modesty .on women alone, with ramifications that likely extend beyond the public way. Women, like men, take their bodies with them everywhere, and when the law imposes a different code of dress on women, when it requires them to cover up in a way that men need not, it is quite possible that women will be treated differently—in the workplace, in the, public square, on the subway—precisely because they are required to dress differently. Cf. Price Waterhouse v. Hopkins, 490 U.S. 228, 251, 109 S.Ct 1775, 104 L.Ed.2d 268 (1989) (workplace evaluations based on stereotypes of how women should dress, appear, and comport themselves can constitute sex discrimination violating Title VII of the Civil Rights Act of 1964); Carroll v. Talman Fed. Sav. & Loan Ass’n of Chicago, 604 F.2d 1028, 1032-33 (7th Cir. 1979) (workplace dress code requiring women but not men to wear uniforms described as demeaning to women). In any case, it strikes me as open to question whether there exists a broad consensus in support of the notion that a woman appearing bare-chested in public constitutes indecent exposure: only three states (Indiana, Tennessee, and Utah) have statutes clearly treating the exposure of the female breast as indecency, and section 213.5 of the Model Penal Code is limited to public exposure of the genitals (male or female). Do I relish the prospect of seeing bare-chested women in public? As a private citizen, I surely do not. (I would give the same answer with respect to bare-chested men.) But I speak here strictly as a judge, with the responsibility to accord Tagami her constitutional rights. The question before us is not whether Tagami should prevail but whether she might prevail after a full development of the record. Tagami has presented us with potentially viable First Amendment and sex discrimination claims. Like any other litigant with a viable case, she should be permitted to develop the record in support of her claims, and the City in turn should be required to present evidence to justify its actions. I respectfully dissent.